Gaynor J.
The judgment for costs may be stayed by the usual undertaking on appeal. An order for that purpose is neither necessary nor allowable. There is nothing else to stay. That is the only affirmative thing in the judgment. The rest of it is a negative, being a mere denial of the injunction prayed for by the complaint. There is nothing affirmative there to stay. What the plaintiff really wants therefore is that having rendered judgment denying an injunction the court should now make an order granting one pending appeal. This would be an inconsistent thing, and the court has not the power to do it.
The motion is denied.